PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Player, John, Eric
Application No. 15/945,859
Filed: April 05, 2018
For: VACUUM ASSISTED DRESSINGS, SYSTEMS AND PUMPS FOR SURGICAL INCISIONS AND SEROMA MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 26, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed February 03, 2021, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on April 06, 2021. A Notice of Abandonment was mailed August 25, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Election, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3781 for appropriate action in the normal course of business on the reply received August 26, 2021.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center 3700 at (571) 272-3700.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET